Citation Nr: 1017300	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  00-15 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.

The Board issued a decision in September 2001 which was 
subsequently vacated by a March 2003 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
case was then returned to the Board, which in February 2004, 
reopened a claim of service connection for an acquired 
psychiatric disorder and remanded the issue along with the 
other issues on appeal to the RO for compliance with the 
March 2003 Court order.  

Subsequent to the September 2001 Board decision, the Veteran 
relocated, and the Regional Office (RO) in Phoenix, Arizona, 
assumed jurisdiction.

In July 2005 correspondence, the Veteran withdrew claims of 
entitlement to service connection for chronic fatigue 
syndrome, disorder of the pancreas, and posttraumatic stress 
disorder (PTSD), and an application to reopen a claim for 
entitlement to service connection for stomach disorder from 
appellate status.  38 C.F.R. § 20.204 (2009).

In July 2006, the Board remanded the Veteran's claims, 
requesting the RO to ensure compliance with all notification 
action required by 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & 
Supp. 2009); and to review the claims file and ensure that no 
other notification or development action, in addition to that 
directed above, was required of the Veteran's claims.  Having 
completed the required directives, in December 2008, the RO 
issued an SSOC and, subsequently, returned the case to the 
Board.  

In August 2009, the Board issued a decision, denying the 
Veteran's claims of entitlement to service connection for 
peripheral neuropathy and an acquired psychiatric disorder, 
on a direct basis, and granting the Veteran's applications to 
reopen his previously denied claims of service connection for 
a low back disability and a cervical spine disability.  The 
Board remanded the reopened claims for service connection for 
a low back disability and cervical spine disability to ensure 
compliance with all notice and assistance requirements set 
forth in the VCAA, and to provide an examination, if 
necessary, to determine the nature and etiology of the 
Veteran's claimed low back and cervical spine disabilities.  


FINDINGS OF FACT

1.  The Veteran's low back disorder, specifically 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, was first shown many years after service 
and the preponderance of the evidence is against a nexus 
between any current low back disorder and any incident in 
service.

2.  The Veteran's cervical spine disorder, specifically 
degenerative joint disease and degenerative disc disease of 
the cervical spine, was first shown many years after service 
and the preponderance of the evidence is against a nexus 
between any current cervical spine disorder and any incident 
in service.


CONCLUSIONS OF LAW

1.  The Veteran's low back disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The Veteran's cervical spine disorder was not incurred in 
or aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The intended effect of 
these regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

a.  Duty to Notify.  VA has a duty to notify the appellant of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103. In order to 
meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

The Board finds that an October 2009 VCAA letter 
substantially satisfied the provisions of 38 U.S.C.A. § 
5103(a).  The appellant was informed about the information 
and evidence not of record that was necessary to substantiate 
his claim; the information and evidence that VA would seek to 
provide; and the information and evidence the claimant was 
expected to provide.  The letter also provided the 
information required by Dingess; however, this notice was not 
issued to the appellant prior to the August 1999 rating 
decision from which this appeal arises.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case; however, subsequent to the issuance of VCAA 
notice, the RO re-adjudicated the appellant's claims, as 
demonstrated by the February 2010 Supplemental Statement of 
the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing a fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect); Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a re-adjudication decision).  As the SSOC 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a re-adjudication 
decision. Accordingly, the provision of adequate notice 
followed by a re-adjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) (Mayfield II).

In addition, the Board finds that the timing defect in this 
case was harmless error. The appellant has not alleged 
prejudicial error.  He has been represented by an accredited 
service organization throughout this appeal and, through his 
representative, has demonstrated he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claims on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  Under 
such circumstances, any error with respect to the timing of 
the notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record indicates that the VA acquired the Veteran's service 
treatment and personnel records to assist him with his 
claims.  Although the Veteran appears to contend that service 
treatment records, indicating in-service treatment for his 
low back and neck disorders after a Jeep accident, are 
missing from the file, the Board finds no indication of this.  
As will be explained further below, the records clearly 
indicate that service examiners diagnosed the Veteran as 
having incurred only head injuries, resulting in headaches, 
and a lacerated hip in the aforementioned incident.  The 
Veteran's statements indicating in-service treatment for back 
and neck injuries not noted in the service treatment records, 
are not supported by any later evidence and lack credibility.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (finding that 
contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  As such, the Board 
finds that there is no reasonable indication of any 
additional relevant evidence that has not been obtained.  In 
December 2009, the Remand and Rating Development Team 
afforded the Veteran a VA medical examination, which was 
thorough in nature and included opinions addressing the 
question of whether the Veteran had a low back or cervical 
spine disorder causally linked to service.  There is no 
further duty to provide an examination or medical opinion.  
Under these circumstances, there is no duty to provide an 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

b.  Factual Background.  The Veteran's central contention is 
that his low back and cervical spine disorders are directly 
attributable to his involvement in an in-service motor 
vehicle accident, which occurred in August 1966.

In August 1966 service treatment records, it was indicated 
that the Veteran was hospitalized for three days after a Jeep 
accident.  In these records, the examiners diagnosed a 
laceration of the scalp, a puncture wound of the left hip, 
and a cerebral concussion.  X-ray studies of the skull, 
chest, and hip were normal.  The records indicate that, after 
three days, the Veteran was returned to duty.

In a January 1967 service treatment record, the Veteran 
reported that he had a profile preventing him from 
participating in training activities due to headaches.  It 
was noted that the Veteran had been treated six months prior 
due to a Jeep accident, resulting in a skull fracture and 
scalp laceration.  The physician who treated the Veteran at 
the time of the accident was contacted and recalled that he 
had told the Veteran that he should not participate in 
training if he was having headaches.  It was noted that the 
physician had not written this restriction in the treatment 
records.

Further service treatment records do not reveal that the 
Veteran sought or required any form of continuing treatment 
for any injuries received in this motor vehicle accident.  
The service treatment records contain no complaints, 
findings, treatment or diagnosis of any form of low back or 
cervical spine disability at any time during service.  The 
January 1967 physical examination for separation noted that 
the spine and musculoskeletal system were normal.  In filling 
out the report of medical history at the time of the service 
separation examination, the Veteran indicated in the negative 
to questions of whether he had arthritis or rheumatism, bone-
joint or other deformity, recurrent back pain and/or 
neuritis. 

In a March 1977 treatment record from the California 
Department of Corrections, the Veteran provided a medical 
history describing back pain with a sprain or injury "3 
years ago."  The Veteran reported injuring his back in 
"1974 at cci while rolling wheelbarrow."  The Veteran 
indicated experiencing an in-service head injury during 
service, but did not indicate having a cervical spine or neck 
disorder.  In these records, there were no recorded findings 
or diagnoses.  

In a January 1978 statement, the Veteran stated that, during 
service, he was involved in a Jeep accident, resulting in a 
head injury.  He reported being knocked unconscious and 
waking up in the hospital.  He recalled that examiners closed 
the head wound, took X-rays, and released him.  He did not 
report experiencing a low back or neck injury.  

The claims file contains several records from October 1984.  
In an October 1984 statement, the Veteran reported having a 
pinched nerve in his neck, causing pain when he turned his 
head to the left.  In an October 1984 VA psychiatric 
evaluation report, the Veteran stated that he believed that 
this pinched nerve was related to the in-service Jeep crash.  
In an October 1984 VA neurological examination report, in 
providing a detailed medical history, the Veteran stated 
that, "for about four years," he had been bothered by 
episodes of stabbing pain in the right supraclavicular area 
of his neck.  A VA cervical spine X-ray series from the same 
month was interpreted as revealing a very mild osteophytic 
protrusion at C3, but was otherwise unremarkable.  

In a May 1988 VA treatment record, the Veteran reported 
experiencing low back pain for the previous three weeks.  He 
stated that he did not recall a previous injury and that his 
back "just started hurting."  After examination, the 
examiner diagnosed low back pain and spondylolisthesis.  

In a May 1988 VA X-ray report, specifically a study of the 
Veteran's lumbar spine, the examiner found bilateral 
spondylolysis with prominent first spondylolisthesis L5 on 
S1.  

In a July 1988 statement, the Veteran reported his belief 
that his low back disorder resulted from his service-
connected head injury.  

In a February 1989 VA treatment record, the examiner 
diagnosed post-traumatic lumbalgia.  

In a June 1989 statement, the Veteran stated that, although 
he had sought treatment for his back disorder since 1968, the 
VA refused him treatment for years.  He recalled that, in 
1972, while trying to pick an object off the ground, he 
"attempted to bend over . . . [and] became paralyzed," 
unable to move his back.  He stated that the same thing 
happened in May 1988.  He indicated that the back disorder 
and pinched nerve were caused by his "injured head (jeep 
accident)."

In a September 1989 statement, the Veteran reported that he 
injured his back during service.  He claimed that, shortly 
after discharge, when the pain became unbearable, he sought 
assistance at the VA hospital in Los Angeles.  The VA 
examiners, however, stated that they could not treat him 
until he ceased using illegal narcotics.  Although he 
reportedly informed the VA doctors that the back pain caused 
his drug problem, he indicated that the VA still refused to 
treat him.  

In a September 1989 VA neurological examination report, the 
Veteran indicated experiencing neck pain when turning his 
head to the left, starting in the left clavicular area and 
radiating to the left shoulder.  After examination, the 
diagnoses were, in part, chronic lumbar strain and cervical 
strain.  

In a subsequent September 1989 VA treatment record, following 
an additional examination, a VA examiner diagnosed, in part, 
spondylolisthesis of the lumbar spine and degenerative 
changes of the cervical spine with a history of left cervical 
radiculopathy.  

In an August 1990 statement, the Veteran reported that, after 
the Jeep accident, he was rendered unconscious and 
hospitalized for at least a week for back pains.  He stated 
that he received medication for this disorder during service.  
He indicated that he complained to the VA for years after 
service about his back pain, but was not given an X-ray until 
1988 when he "became paralyzed."  

In an August 1991 statement, the Veteran indicated that he 
frequently informed service medical personnel during service 
that he experienced back pain and that they, in turn, 
prescribed him addictive pain medication as a result.  
However, he said that the service medical personnel did not 
check to see how he was doing and did not show any concern 
regarding his progress.  The Veteran noted that, in the 
January 1967 service treatment record, the examiner noted 
that his treating physician at the time of the accident 
failed to make proper notations in the medical paperwork.  

In a September 1992 private X-ray report, specifically a low 
back exam, the examiner reported that the vertebral bodies, 
pedicles and interspaces were normal and the conclusion was a 
normal lumbar spine series. 

In a May 1993 VA neurological examination report, the 
examiner noted that the Veteran had a history of cervical 
sprain.  

In a September 1994 private X-ray report, concerning the low 
back, the examiner found slight narrowing of L5-S1 disc space 
with spondylolisthesis at L5.

The Veteran testified at a personal hearing at the RO in 
April 1994 and again at a hearing before a Member of the 
Board in San Diego in January 1996.  On each occasion, the 
Veteran essentially stated that his low back disability was 
directly attributable to his motor vehicle accident which 
occurred during service.  He also recalled experiencing low 
back pain during service and stated that he was treated for 
this condition thereafter, although the service medical 
records did not reflect this fact.  He also reported that he 
sought treatment at a VA facility soon after service.  

In a June 2001 private treatment record, specifically a 
hospital admission report, the Veteran reported having 
chronic backache and stiffness.  The pain was located over 
the midline at his thoracic spine and at the SI joint in the 
low back.  He denied any other joint involvement or joint 
pain.  He denied any weakness, joint swelling, or muscle 
pain.  The diagnosis was "history of motor vehicle accident 
while in [service] resulting in . . . chronic low back pain . 
. . ."  The examiner noted that "this history [wa]s per the 
[Veteran's] report" and was not otherwise documented in 
their file.

In a July 2001 private MRI report, it was recorded that there 
was mild degenerative changes at C6-C7, but no evidence of 
acute pathology.

In a December 2001 VA treatment note, the Veteran reported 
having back problems since 1966.  He also stated that he had 
spondylolisthesis from a Jeep crash in 1966.

In a June 2005 private MRI record, an examiner reported 
central canal narrowing at the C4-5, C5-6, and C6-7 levels 
secondary to large disc bulges and ligamentum flavum 
hypertrophy; bilateral foraminal narrowing secondary to 
uncovertebral joint and facet joint arthrosis; signal 
abnormality involving the cervical cord at C6; and 
straightening of the cervical lordosis felt due to muscle 
spasm.

In an August 2005 private treatment record, authored by Caryl 
S. Brailsford, M.D., the Veteran reportedly stated that he 
was in a Jeep accident in service in 1966.  He indicated 
having persistent neck and back pain since that time.  The 
examiner noted that the June 2005 MRI showed L5-S1 
degenerative disc disease with a disc bulge adjacent to the 
bilateral S1 nerve roots and spondylolisthesis evidence at 
L5-S1 with facet hypertrophy.  Dr. Brailsford indicated 
reviewing additional medical records at the time of 
examination.  She stated that a "VA dictation from 1989 
showed very similar examination and history to current MRI 
report from 2002 of a lumbar CT which is similar to 
current."  Dr. Brailsford's assessment, in part, was chronic 
pain from a lumbar injury; and L5-S1 spondylolisthesis, 
probably related to the back pain.

In an August 2005 letter, Dr. Brailsford stated that the 
Veteran had an abnormality in the cervical cord at C6.  She 
noted that she did not practice in the area of intra spinal 
cord problems.  Her "guess," however, was that it was 
probably old and "may have been related to his trauma."

At a March 2008 DRO hearing, the Veteran testified that Dr. 
Brailsford told him that his back pain was caused by the in-
service Jeep accident.  (March 2008 Hearing Transcript, page 
8).

In an October 2009 statement, the Veteran stated that, after 
the in-service accident, he lay in the hospital in a coma for 
"a week-[3] days."  

In a December 2009 VA medical examination report, the Veteran 
reported that he was hospitalized for a week after an in-
service Jeep accident in 1966.  He stated that he had 
experienced both back and neck pain since that time.  After a 
physical examination and reviews of X-ray reports, the 
examiner diagnosed degenerative joint and degenerative disc 
disease in both the lumbar and cervical spines.  Having 
reviewed the claims file, the examiner stated that it was 
less likely than not that the Veteran's current back and neck 
disorders were related to service.  She explained that, 
although the service treatment records documented an in-
service Jeep accident resulting in a concussion, the 
documents did not indicate that the Veteran was treated for a 
back or neck condition in service.  Also, the Veteran's 
complaints regarding back and neck pain began several years 
after the Veteran's service discharge.  

The Board notes that, during the pendency of this appeal, the 
Veteran also submitted medical journal expert's excerpts 
regarding the spine, the cervical spine, coping with pain, 
and other subjects.  

b.  Laws and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as 
arthritis, may be also be established on a presumptive basis 
by showing that such a disease manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  In such 
cases, the disease is presumed under the law to have had its 
onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a) 
(2009).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.
 
c.  Analysis.  The Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection for low back and cervical disorders.

Reviewing the evidence in the file, service treatment records 
indicate that the Veteran was injured in a Jeep accident in 
March 1966.  The Board notes that the service treatment 
records indicate that the Veteran suffered a concussion 
during the accident and that contemporaneous X-rays of the 
head, chest, and hip were normal.  Service treatment records 
contain further notations regarding diagnoses and treatment 
for headaches resulting from the accident, but do not 
indicate any treatment or diagnosis of either low back or 
neck pain.  Upon discharge, neither the service discharge 
examiner nor the Veteran, in his report of his medical 
history, stated that the Veteran experienced back or neck 
pain.  Despite the Veteran's insistent statements indicating 
that the VA denied him treatment for his back pain soon after 
discharge, the first objective record containing any mention 
of back pain is a March 1977 treatment record from the 
California Department of Corrections.  Also, the record 
contains no indication of a cervical disorder prior to 
October 1984.  Such significant lapses in time between the 
recorded onset of medical disorders and the Veteran's 
discharge from service weigh against the instant claim.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Specifically, as discussed below, they weigh against the 
Veteran's credibility.  

Reviewing the evidence favorable to the Veteran's claim, in a 
June 2001 private treatment record, the examiner noted a 
"history of motor vehicle accident while in [service] 
resulting in . . . chronic low back pain . . . ."  The 
examiner further noted that "this history [wa]s per the 
[Veteran's] report" and was not otherwise documented in 
their file.  Although the conclusions of a physician are 
medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), 
the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  In this case, the June 
2001 examiner stated in the treatment record that they did 
not review the Veteran's records in making their decision, 
but, instead, relied solely on a history reported by the 
Veteran.  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The Court has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 
177, 180 (1995).  As the June 2001 examiner's opinion was 
unsupported by any evidence other than a medical history 
provided by the Veteran, the Board finds that it is not 
probative in this matter.  

The record also contains an August 2005 treatment record and 
letter from Dr. Brailsford, who indicated that the Veteran's 
back and neck disorders "possibly" or "may" have been 
related to old trauma, probably the Jeep accident.  The Board 
finds Dr. Brailsford's opinions to be speculative in nature.  
38 C.F.R. § 3.102 provides that service connection may not be 
based on a resort to speculation or even remote possibility, 
and a number of Court cases have provided additional guidance 
as to this aspect of weighing medical opinion evidence.  See, 
e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the Veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence, which merely 
indicates that the alleged disorder "may or may not" exist 
or "may or may not" be related, is too speculative to 
establish the presence of the claimed disorder or any such 
relationship).  Thus, Dr. Brailsford's opinions neither 
support nor weigh against the claims and cannot be used as a 
basis for service connection.  At a March 2008 DRO hearing, 
the Veteran testified that Dr. Brailsford told him that his 
back pain was caused by the in-service Jeep accident.  The 
Board notes that the Veteran's account of what a health care 
provider purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence 
and, as such, lacks probative value.  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  Further, as the Board finds 
below, the Veteran's provided history is not credible.  

The Board notes that the Veteran submitted excerpts from 
articles regarding spinal injuries and pain.  The Court has 
held that, although a medical article or treatise can provide 
support, such must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships.  
See Sacks v. West, 11 Vet. App. 314, 316-17 (1998); Mattern 
v. West, 12 Vet. App. 222, 228 (1999).  In this case, the 
submitted articles are very general in nature and do not 
include consideration of any facts specific to the Veteran's 
circumstances.  As such, they are not probative in this 
matter.  

The only objective evidence of record containing a probative 
opinion from a medical professional regarding whether the 
Veteran's low back and cervical spine disorders were 
attributable to service is contained in the December 2009 VA 
medical examination report.  The Board notes that the 
examiner made her determination after reviewing the Veteran's 
claims file, interviewing the Veteran, and conducting a 
physical examination.  After reviewing the evidence and 
noting the lack of notation regarding low back and cervical 
spine disorders in the service treatment records and the lack 
of diagnoses for these disorders until well after discharge 
from service, the examiner stated that the Veteran's low back 
and cervical spine disorders were less likely than not 
related to any incident of service.  Noting the thoroughness 
of the examination, the review of the claims file, and the 
rationale provided with citation to the clinical record, the 
Board finds the December 2009 VA examiner's opinion to be of 
substantial probative value in this matter.  See Prejean v. 
West, 13 Vet. 444, 448 (2000).  As there is no probative 
medical opinion of record to refute this examiner's report, 
and given the absence of any relevant abnormal findings until 
decades post-service, the Board must conclude that the 
preponderance of the evidence is against a nexus between the 
Veteran's low back and cervical spine disorders and service.

The Board notes that the Veteran currently contends that he 
experienced back pain immediately after the accident and that 
the pain has continued until the present day.  The Board, 
however, finds that the history provided by the Veteran to 
lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006) (noting that the Board, as part of its 
duties, is to weigh the evidence of record and determine 
credibility).  Although the Veteran claims that the service 
medical providers during service failed to note treatment for 
back and neck injuries arising from the March 1966 Jeep 
accidents, service treatment records consistently indicate 
that the Veteran suffered only a head injury, specifically a 
concussion, and a hip wound in the accident.  Service 
treatment records contain no notation indicating diagnosis or 
treatment for a low back or neck disorder.  Upon discharge, 
neither the service discharge examiner nor the Veteran, in 
authorizing his report of his medical history, reported any 
back or neck pain.  

Despite the Veteran's insistent statements indicating that 
the VA denied him treatment for his back pain soon after 
discharge, the record contains no complaints of a low back 
disorder prior to March 1977.  In the March 1977 treatment 
records from the California Department of Corrections, the 
Veteran reported hurting his back in 1974 while using a 
wheelbarrow.  When the Veteran next reported experiencing low 
back pain, in a May 1988 VA treatment record, he stated that 
his back had only been hurting for three weeks and that he 
did not recall a previous injury.  As noted above, although 
the Veteran claims to have experienced neck pain since 
service, the objective medical evidence contains no report of 
diagnosis or treatment for such a disorder until October 
1984.  As such, the Board finds that the Veteran's current 
report of his medical history (made at a time when pursuing 
compensation), indicating injuries to his back and neck in 
service, is not credible; it is contradicted by his 
contemporaneous treatment records throughout the years.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (finding that 
contemporaneous evidence has greater probative value than 
history as reported by the Veteran).

In addition, the Board notes that there is no evidence of low 
back or cervical arthritis within a year of the Veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claims for service connection for low back and cervical 
spine disorders.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not applicable and the Veteran's appeal must be denied.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for cervical spine 
disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


